Citation Nr: 1003900	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  00-2- 213	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 9, 1974, to August 30, 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") by its April 29, 2008 order, 
which vacated a March 2006 Board decision and remanded the 
case to the Board for additional development.  The Court had 
previously vacated a January 2002 Board decision as to this 
matter on March 16, 2003, and remanded the case for 
readjudication on the merits.  The issue initially arose on 
appeal from and April 2000 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening a service 
connection claim.  

In a decision dated April 20, 2009, the Board denied service 
connection for retinitis pigmentosa.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).  

In December 2008 the Board requested a VA medical opinion 
concerning a question involved in the Veteran's appeal.  The 
Board received the medical opinion in February 2009.  
Although the record shows that the Veteran requested and was 
sent a copy of the medical opinion in March 2009, it was not 
accompanied by notice from the Board as to the 60-day period 
available for his response with his argument or submission of 
additional evidence.  Such notice is required by 38 C.F.R. 
§ 20.903(a) (2009).  The Board thereafter issued a decision 
on the appeal on April 20, 2009.  

When, as in this case, the Veteran is denied due process, the 
Board may vacate an appellate decision upon an appellant's or 
his representative's request, or on its own motion.  
38 C.F.R. § 20.904 (2009).  Such action is appropriate in 
this case.  

Accordingly, the April 20, 2009, Board decision addressing 
the issue of entitlement to service connection for retinitis 
pigmentosa is vacated.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b).  The merits of the issue of service connection 
for retinitis pigmentosa will be addressed in a separate 
decision.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


